DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "soft" in claims 3 and 15 is a relative term which renders the claim indefinite.  The term "soft" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "hard" in claims 4 and 11 is a relative term which renders the claim indefinite.  The term "hard" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7, 9, 10, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon (U.S. 5,984,126).
Regarding claim 1, Gordon discloses a fire-protection element for sealing openings, comprising:
a core of filling material (22 and any material inside the container),
and a frame (20) surrounds the core at least in portion in a peripheral direction and is joined securely to the core, wherein the frame is from an intumescent material (24) and is provided with at least one reinforcing element (26).
Regarding claim 2, wherein the filling material contains substantially no fire-protection additives.
Regarding claim 5, the frame has an intumescent volume that is provided for sealing, in a fire situation, a cross section formed by the frame (the volume in which the intumescent material resides is a volume in which further expanding intumescent material will seal).

Regarding claim 7, the reinforcing element is formed by a panel (as shown in the figures).
Regarding claim 9, the fire protection element has an abutting edge formed on a first end and an opposite second end of the frame (top and bottom of frame).
Regarding claim 10, the fire-protection element is substantially rectangular (has a rectangular cross section).
Regarding claim 13, the fire-protection element has a substantially rectangular core (has a rectangular cross section).
Regarding claim 14, the frame consists of a single piece.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Vincent et al. (U.S. 2007/0059516).
Regarding claim 3, Gordon fails to disclose the filling material is a foam. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have included a foam core as taught by Vincent, since doing so would have yielded predictable results, namely, the ability to turn the fire-protection element of Gordon into an effective structural fire protection barrier by providing a light weight fill material.
Regarding claim 8, Gordon is silent to the opposite ends (top and bottom) being substantially not covered by the frame.
However, Vincent teaches a fire-protection element which has opposite ends not covered by the frame (as shown in Fig. 1 top and bottom).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have left opposite ends not covered by the frame as taught by Vincent, since doing so would yield predictable results, such as saving material to reduced costs, wherein material is only included where needed, as would be based on the environment and use of the device.

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon and Vincent, as applied above, and further in view of Drexl et al. (U.S. 2012/0207961).
Regarding claim 4, Gordon and Vincent disclose the invention as described above, but fail to disclose the intumescent material is a foam.
However, Drexl teaches a fire protection element which utilizes a foam (16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have utilized a intumescent foam, as taught by Drexl, since doing so would yield predictable results, namely, foams are known to provide better insulation properties against the transfer of heat (versus solid forms of the same material) and would thus provide better insulation as well as reduce the weight of the device.

However, the density of the foam is an inherent result effective variable, i.e. determines heat resistance, weight, etc.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have utilized any desired density including between 100-600 kg/m^3, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon and Vincent, as applied above, and further in view of Snelling (U.S. 3,434,502).
Regarding claim 15, Gordon and Vincent disclose the invention as described above, but fail to disclose that the core foam is elastic.
However, Snelling teaches foam for fire resistance can be made elastic.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have utilized an elastic foam for the core as taught by Snelling, since doing so would yield predictable results, namely the ability to shape and form the foam based on the space the fire-protection element is required to be used.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET LE whose telephone number is (571)270-1548.  The examiner can normally be reached on Monday - Friday 7am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET LE/               Primary Examiner, Art Unit 3752